DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/787,891 filed on February 11, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 12/17/2021 responding to the Office action mailed on 09/23/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-3, 5-11, 14-20, and newly added claims 21-23.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Since this application is otherwise in condition for allowance, the title of the invention has been changed by an examiner’s amendment in accordance with MPEP§606.01.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matter regarding the title.  Accordingly, an examiner’s amendment to the record appears below.  Should 
The application has been amended as follows:
In the title:
Replace the title with: --Interconnect Structure of Semiconductor Device Including Barrier Layer Located Entirely in Via--.

Allowable Subject Matter           
Claims 1-3, 5-11, and 14-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 8, and 16 the prior art of record Shue (US 2007/0126121) and Lin (US 2017/0053865) disclose most aspects of the claimed invention.  However, regarding claim 1 they do not disclose that “the barrier layer is located entirely in the via”.
With respect to claim 8, they do not disclose that “the second conductive feature comprises a line and a via extending from the line towards the first conductive feature, a portion of the second conductive feature above the barrier layer, the barrier layer being located entirely in the via”
Regarding claim 16, the prior art of record does not disclose that “the multi-level interconnect structure comprises a line and a via extending from the line towards the conductive feature, the via fully containing a barrier layer, the barrier layer physically contacting a top surface of the conductive feature, the barrier layer comprising a transition metal nitride”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/Nelson Garces/Primary Examiner, Art Unit 2814